DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.

Information Disclosure Statement
The information disclosure statement filed 10/21/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of EP 0953379 was found in the instant application nor the prior ancestor applications mentioned in the transmittal form. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

In the claims:
In claim 1:
of the receptacle well; 
a capped vial comprising a cap and a vial containing a fluid comprising a sample and a nucleic acid amplification reagent; and
a robotic pipettor comprising a probe configured to be inserted into the cap;
wherein the receptacle well supports thecap of the capped vial comprising an opaque cap in a snap-fit relationship with thethethetheof the cap and fully circumscribing the upper portion of the cap the; 
wherein a lower portion of the vial is contained within the receptacle well, and 
wherein the cap is situated above a top surface of the receptacle holder.

4. The system of claim 2, wherein the vial comprises a lock collar and the cap comprises a corresponding latch collar, the latch collar including one or more locking members extending toward a lower portion of the cap, and wherein the one or more locking members are in 

6.    The system of claim 1, wherein the thermal element is configured 

13.    The system of claim 1, wherein the system does not include a cover configured to move between a first position blocking access of the robotic pipettor to the capped vial the robotic pipettor to access 

21. The system of claim 43, the robotic pipettor further comprising a vial transfer arm comprising the probe configured for frictional engagement with the upper portion of the cap when the probe 

 in , where 

32.    The system of claim 31, wherein the cap further comprises an annular collar and a lower portion situated beneath the annular collar, the lower portion of the cap being  the 

34.    The system of claim 33, wherein the plug comprises a seal ring that is in contact with the  contact 

37.    The system of claim 36, wherein the signal detection module is configured 

39.   The system of claim 4, wherein the cap further comprises a lower portion having a closed lower end, the closed lower end defining a plug that extends into the upper portion of the vial, and wherein an annular rib on an outer surface of the plug is in contact with the inner surface of the upper portion of the vial, thereby providing the sealing sealing contact 


Allowable Subject Matter
Claims 1-2, 4-11, 13, 21-22, 31-41, and 43 allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to overcome the 112 issues. The closest prior art of record such as Mitoma does not teach nor fairy suggest the invention, a system comprising the elements as provided for in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798